EXHIBIT 10.1

 

LOGO [g596745log0.jpg]   

Repligen Corporation

41 Seyon Street

Building #1, Suite 100

Waltham, MA 02453

Telephone: 781-250-0111

Telefax: 781-250-0115

 

 

August 23, 2013

BY HAND

PERSONAL AND CONFIDENTIAL

Jonathan Lieber

4 High Rock Terrace

Chestnut Hill, MA 02467

Re:     Separation Agreement

Dear Jon:

This letter confirms your separation from employment with Repligen Corporation
(the “Company”), effective August 23, 2013 (the “Termination Date”) and sets
forth the terms of a proposed agreement relating to your separation (the
“Separation Agreement”).

I. Entitlements and Obligations

As you know, you and the Company entered into an employment agreement dated
September 20, 2012 (the “Employment Agreement”). In connection with the ending
of your employment, and regardless of whether you enter into the Separation
Agreement, the Company will pay you the Accrued Obligations, defined in the
Employment Agreement as: (i) the portion of your Base Salary that has accrued
prior to any termination of your employment with the Company that has not yet
been paid; (ii) an amount equal to the value of your accrued unused vacation
days; and (iii) the amount of any expenses properly incurred by you on behalf of
the Company prior to any such termination and not yet reimbursed, including
reimbursement in the amount of $575.80 for a plane ticket previously purchased,
after the Company’s timely receipt of appropriate documentation pursuant to the
Company’s business expense reimbursement policy. In addition, you have the right
to continue group medical and dental care coverage after the termination of your
employment under the law known as “COBRA,” which will be described in a separate
written notice. This will also confirm that unless you enter the proposed
Separation Agreement below, none of the Restricted Stock Award or the Option
Grant (each as defined in the Employment Agreement) or any other equity award(s)
made to you under the Company’s 2012 Stock Option and Incentive Plan or
otherwise have vested and thus all are forfeited as of the Termination Date.

II. Separation Agreement

In addition, because your employment is being terminated without Cause for the
purposes of the Employment Agreement, you are eligible to receive the
Termination Benefits, as defined in the Employment Agreement, subject to your
execution and non-revocation of this Separation Agreement which includes a
general release in favor of the Company.



--------------------------------------------------------------------------------

Jonathan Lieber

August 23, 2013

Page 2

 

The remainder of this letter constitutes the proposed Separation Agreement
between you and the Company referenced in Section 8 of the Employment Agreement.
The purpose of this Separation Agreement is to establish an amicable arrangement
for ending your employment relationship, including releasing the Company and
related persons or entities from any claims and permitting you to receive the
Termination Benefits.

You acknowledge that you are entering into this Separation Agreement knowingly
and voluntarily. It is customary in employment separation agreements for the
departing employee to release the employer from any possible claims, even if the
employer believes, as is the case here, that no such claims exist. By proposing
and entering into this Separation Agreement, the Company is not admitting in any
way that it violated any legal obligation that it owed to you.

With those understandings, you and the Company agree as follows:

1. Resignation from Employment

This confirms your separation from employment with the Company effective on
August 23, 2013 (the “Termination Date”). You further confirm that you have
resigned from any and all other positions that you hold with the Company
including, without implication of limitation, as a director, trustee, and
officer, or with any subsidiary or other affiliate of the Company, effective on
the Termination Date.

2. Severance Benefits

(a) Severance Pay. As consideration for you entering this Separation Agreement,
you shall be entitled to the following Termination Benefits for a period of six
months:

 

  (i) continuation of your base salary at your current rate in effect in
accordance with the terms of the Company’s standard payroll schedule (“Salary
Continuation Payments”); and

 

  (ii) if you elect COBRA, continuation of group health plan benefits to the
extent authorized and consistent with 29 U.S.C. § 1161 et seq., (commonly known
as “COBRA”), with the cost of the regular premium for such benefits shared in
the same relative proportion by the Company and you as in effect on the
Termination Date.

The Salary Continuation Payments shall commence after the Effective Date of this
Separation Agreement as defined in Section 7(h).

 

2



--------------------------------------------------------------------------------

Jonathan Lieber

August 23, 2013

Page 3

 

(b) None of the Restricted Stock Award or the Option Grant (each as defined in
the Employment Agreement) or any other equity award(s) made to you under the
Company’s 2012 Stock Option and Incentive Plan or otherwise have vested.
Notwithstanding the foregoing, upon the Effective Date of this Separation
Agreement, the Company will accelerate the vesting with respect to 22,000 shares
of Stock Options so that such Stock Options are vested as of the Effective Date.
The 22,000 shares of Stock Options shall be exercisable for a period of three
months after the Termination Date.

(c) Tax Treatment. The Company shall undertake to make deductions, withholdings
and tax reports with respect to the payment under this Separation Agreement to
the extent that it reasonably and in good faith determines that it is required
to make such deductions, withholdings and tax reports. Payment under this
Separation Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Separation Agreement shall be construed to require
the Company to make any payments to compensate you for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.

3. Confidentiality, Non-Solicitation and Patent Agreement

You acknowledge and affirm your ongoing obligations under the terms of your
Confidentiality, Non-Solicitation, and Patent Agreement (“the “Confidentiality
Agreement”) which is attached hereto as Exhibit A and incorporated herein by
this reference. You are bound by the terms of your Confidentiality Agreement
regardless of whether you execute this Separation Agreement, including the
confidentiality and non-solicitation obligations detailed therein.

4. Return of Property

You confirm that on or before the Termination Date you will return to the
Company, all Company property, including, without limitation, computer
equipment, software, keys and access cards, credit cards, files and any
documents (including computerized data and any copies made of any computerized
data or software) containing information concerning the Company, its business or
its business relationships. You also commit to deleting and finally purging any
duplicates of files or documents that may contain Company information from any
computer or other device that remains your property after the Termination Date.
In the event that you discover that you continue to retain any such property,
you shall return it to the Company immediately.

5. Releases of Claims

(a) Your Release of Claims. In consideration for, among other terms, the
severance payments discussed in Section 2, to which you acknowledge you would
otherwise not be entitled, you voluntarily release and forever discharge the
Company, its subsidiaries or other affiliated and related entities, its and
their respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former

 

3



--------------------------------------------------------------------------------

Jonathan Lieber

August 23, 2013

Page 4

 

officers, trustees, shareholders, employees, attorneys, accountants and agents
of each of the foregoing in their official and personal capacities (collectively
referred to as the “Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when you sign this Separation Agreement, you have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees. This release includes, without limitation, all Claims:

 

  •   relating to your employment by and termination of employment with the
Company;

 

  •   of wrongful discharge or violation of public policy;

 

  •   of breach of contract;

 

  •   of defamation or other torts;

 

  •   of retaliation or discrimination under federal, state or local law
(including, without limitation, Claims of discrimination or retaliation under
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
and Title VII of the Civil Rights Act of 1964);

 

  •   under any other federal or state statute (including, without limitation,
Claims under the Fair Labor Standards Act);

 

  •   for wages, bonuses, incentive compensation, vacation pay or any other
compensation or benefits, either under the Massachusetts Wage Act, M.G.L. c.
149, §§148-150C, or otherwise; and

 

  •   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorneys’ fees;

provided, however, that this release shall not affect your rights under this
Separation Agreement.

You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorneys’ fees or costs from any of the Releasees with
respect to any Claim released by this Separation Agreement. As a material
inducement to the Company to enter into this Separation Agreement, you represent
that you have not assigned any Claim to any third party. It is hereby
acknowledged that if the severance payment is not paid, or is suspended or
recouped pursuant to applicable law, this release shall be null and void.

(b) Release of Company’s Claims. In consideration for, among other terms, your
release of Claims pursuant to the preceding subsection, the Company voluntarily
releases and forever discharges you generally from all Claims that, as of the
date when the Company signs this Separation Agreement, the Company has, ever
had, now claims to have or ever claimed to have had against you, including,
without limitation, all Claims relating to your employment by and termination of
employment with the Company; provided that the Company does not release you from
any civil Claim of fraud or other conduct that satisfies the elements of a
criminal offense (“Excepted Claims”). The undersigned has no knowledge or reason
to believe that the Company has any Excepted Claim against you.

 

4



--------------------------------------------------------------------------------

Jonathan Lieber

August 23, 2013

Page 5

 

6. Nondisparagement

You agree not to make any disparaging statements concerning the Company or any
of its affiliates or current or former officers, directors, trustees,
shareholders, employees or agents. You represent that no such disparaging
statements have previously been made. The Company agrees to direct those
officers and directors who it informs of this Agreement not to make any
disparaging statements about you to anyone outside the Company and represents
that it is not aware that any such disparaging statements have previously been
made. These nondisparagement obligations shall not in any way affect your or the
Company’s obligation to testify truthfully in any legal proceeding or to respond
accurately with respect to any regulatory inquiry.

7. Other Provisions

(a) Termination and Return of Payment. If you breach any of your obligations
under this Separation Agreement, including without limitations your obligations
under the Confidentiality Agreement, in addition to any other legal or equitable
remedies it may have for such breach, the Company shall have the right to
terminate or suspend its payment to you under this Separation Agreement. To the
extent that such payment has already been made, you will be obligated to return
such payment to the Company upon demand. The termination, suspension or
recoupment of such payment in the event of your breach will not affect your
continuing obligations under this Separation Agreement including the
Confidentiality Agreement. In addition, if you pursue a court action or
arbitration in which you seek any remedy based on any Claim that is within the
scope of Claims that you state that you are releasing in this Separation
Agreement, the Company shall have the right to terminate, suspend or recoup its
payment to you under this Separation Agreement; provided that the Company shall
not seek recoupment if you bring any Claim based on the Age Discrimination in
Employment Act with respect to which you assert that your release in this
Agreement is ineffective, except to the extent that a court determines in its
discretion to award restitution, recoupment or setoff to the Company in
accordance with applicable law.

(b) Absence of Reliance. In signing this Separation Agreement, you are not
relying upon any promises or representations made by anyone at or on behalf of
the Company.

(c) Enforceability. If any portion or provision of this Separation Agreement
including the Confidentiality Agreement shall to any extent be declared illegal
or unenforceable by a court of competent jurisdiction, then the remainder of
this Separation Agreement including the Confidentiality Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Separation Agreement including the
Confidentiality Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

5



--------------------------------------------------------------------------------

Jonathan Lieber

August 23, 2013

Page 6

 

(d) Waiver. No waiver of any provision of this Separation Agreement shall be
effective unless made in writing and signed by the waiving party. The failure of
a party to require the performance of any term or obligation of this Separation
Agreement including the Confidentiality Agreement, or the waiver by a party of
any breach of this Separation Agreement including the Confidentiality Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

(e) Relief. You agree that it would be difficult to measure any harm caused to
the Company that might result from any breach by you of your promises set forth
in Sections 3, 4 and 6 (including the related continuing promises under the
Confidentiality Agreement) (the “Specified Sections”). You further agree that
money damages would be an inadequate remedy for any breach of any of the
Specified Sections. Accordingly, you agree that if you breach, or propose to
breach, any portion of your obligations under any of the Specified Sections, the
Company shall be entitled, in addition to all other remedies it may have, to an
injunction or other appropriate equitable relief to restrain any such breach,
without showing or proving any actual damage to the Company and without the
necessity of posting a bond. If the Company prevails in any action to enforce
any of the Specified Sections, then you also shall be liable to the Company for
reasonable attorneys’ fees and costs incurred by the Company in enforcing any of
the Specified Sections.

(f) Governing Law; Interpretation. This Separation Agreement including the
Confidentiality Agreement shall be interpreted and enforced under the laws of
the Commonwealth of Massachusetts, without regard to conflict of law principles.
In the event of any dispute, this Separation Agreement including the
Confidentiality Agreement is intended by the parties to be construed as a whole,
to be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the “drafter” of all or any
portion of this Separation Agreement.

(g) Entire Agreement. This Separation Agreement, including the Confidentiality
Agreement which has been incorporated herein by reference, constitute the entire
agreement between you and the Company. This Separation Agreement supersedes any
previous agreements or understandings between you and the Company.

(h) Time for Consideration; Effective Date. You acknowledge that you have been
given the opportunity to consider this Agreement for twenty-one (21) days before
signing it (the “Consideration Period”) and that you have knowingly and
voluntarily entered into this Separation Agreement. To accept this Separation
Agreement, you must return a signed original of this Separation Agreement so
that it is received by Walter Herlihy at or before the expiration of the
Consideration Period. If you sign this Separation Agreement before the end of
the Consideration Period, you acknowledge by signing this Separation Agreement
that such decision was entirely voluntary and that you had the opportunity to
consider this Separation Agreement for the entire Consideration Period. For the
period of seven (7) days from the date when you sign this Separation Agreement,
you have the right to revoke this Separation Agreement by written notice to the
undersigned. For such a revocation to be effective, it must be delivered so that
it is received by Walter Herlihy at or before the expiration of the seven
(7) day revocation period. This Separation Agreement shall not become effective
or enforceable during the revocation period. This Separation Agreement shall
become effective on the first business day following the expiration of the
revocation period (the “Effective Date”).

 

6



--------------------------------------------------------------------------------

Jonathan Lieber

August 23, 2013

Page 7

 

Please indicate your agreement to the terms of this Separation Agreement by
signing and returning to Walter Herlihy the original of this letter within the
time period set forth above.

 

Very truly yours,    

REPLIGEN CORPORATION

 

      By:   /s/ Walter C. Herlihy       9/9/13  

 

     

 

        Date

You are advised to consult with an attorney before signing this Separation
Agreement. This is a legal document. Your signature will commit you to its
terms. By signing below, you acknowledge that you have carefully read and fully
understand all of the provisions of this Separation Agreement and that you are
knowingly and voluntarily entering into this Separation Agreement.

 

/s/ Jonathan Lieber       9/10/13

 

     

 

Jonathan Lieber       Date

Attachment A: Confidentiality, Non-Solicitation, and Patent Agreement

 

7